Citation Nr: 1302861	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  12-08 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than August 26, 2009, for the assignment of a 60 percent disability rating for service-connected left claw hand.  

2.  Entitlement to an effective date earlier than August 26, 2009, for the grant of special monthly compensation (SMC) for the loss of use of the left hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2012, the Veteran testified at a videoconference hearing at before the undersigned.  A transcript of the proceeding is of record.  The Veteran provided testimony as to the issues listed on the title page above.  

In addition, he testified as to claims for service connection for an acquired psychiatric disorder manifested by an anxiety with panic attacks and a claim for VA compensation benefits under 38 U.S.C.A. § 1151 for addiction to prescription drugs.  In January 2011, he provided testimony concerning these issues before another Veterans Law Judge.  Because multiple members conducted hearings covering the same issues, the law requires that the Board assign a third VLJ to decide the common issues because a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  The Veteran will be informed as to a decision as to those claims under separate cover.  


FINDINGS OF FACT

1.  On August 26, 2009, the RO received a claim for an increased rating for service-connected dysfunction of the digital nerve, left middle finger.  

2.  Within one year of the date of claim it was not factually ascertainable that the service-connected disability approximated the criteria for a 60 percent disability rating or that the service-connected disability resulted in loss of use of the left hand.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 26, 2009, for the assignment of a 60 percent disability rating for left claw hand have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§  3.400, 4.124, Diagnostic Code 8515 (2012).

2.  The criteria for an effective date earlier than August 26, 2009, for the grant of special monthly compensation based on loss of use of left hand have not been met.  38 U.S.C.A. §§ 1114(k), 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 3.350(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is required.  Nevertheless, the Board notes that in March 2006 the Veteran received a letter from VA in which it generally described how it assigns disability ratings and effective date once an underlying claim for service connection has been granted.  

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service and post-service treatment records.  Further, he has been provided appropriate VA examinations and testified during a hearing in connection with his appeal.  Moreover, he has not indicated any additional records VA should seek to obtain on his behalf, nor are any such records reasonably identified by the record.  As the Board does not have notice of any additional relevant evidence not of record and since VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim, VA need provide no further assistance with the development of evidence.  

The Veteran maintains that he is entitled to an effective date prior to August 26, 2009, for the assignment of a 60 percent disability rating for his service-connected left claw hand and for the grant of SMC for loss of use of his left hand.  Specifically, during the July 2012 hearing before the undersigned, he contended that the effective date should be 1983 or 1987; the date of his initial nerve injury to the left middle finger.  (See Transcript at 24.)  

The provisions governing the assignment of the effective date for an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

By way of history, it is important to note that the Veteran did not appeal the effective date assigned following the grant of service connection for the left claw hand disability.  Rather, compensation pursuant to 38 U.S.C.A. § 1151 was granted by way of a February 1989 decision.  Initially, the disability was limited to the left middle finger and an initial non-compensable disability rating was assigned.  The Veteran appealed that determination only as it pertained to the disability rating assigned.  Later, in a September 1990 decision, the Board granted an initial 10 percent rating for impairment of the median nerve affecting the left middle finger.  

In 1994, the RO denied an increased rating for the service-connected disability.  Following an appeal of that decision, in January 2001, the Board assigned a 20 percent disability rating.  That rating was effective since September 17, 1993.  

In July 2002, the RO denied a claim for an increased rating.  The Veteran appealed that determination, and in a March 2005 decision, the Board denied the claim.  The Veteran moved for reconsideration of that decision.  However, in April 2005, the Board denied reconsideration.  See 38 C.F.R. § 20.1000.  

Immediately following that decision, the Veteran filed another claim for an increased rating.  The Veteran underwent a VA examination in August 2006, and, that same month, the RO denied the claim.  

In March 2009, the Veteran requested an increase rating for his left middle finger disability.  He underwent a VA examination in April 2009.  In May 2009, the RO denied the claim for a rating in excess of 20 percent.  

Later, on August 26, 2009, the Veteran claimed that his dysfunction of the digital nerve of the left finger had worsened.  

This date constitutes the date of the claim as determined by the RO.  As noted, in the July 2010 rating decision, the RO granted a 60 percent rating for the service-connected left claw hand and entitlement to SMC.  The ratings were assigned following a review of 2010 treatment records and the results of a March 2010 VA examination.  

While the Veteran is entitled to an increased rating effective August 2009, the Board has looked for evidence in the year prior to the decision for evidence as to whether it was factually ascertainable that the disability met the criteria for a 60 percent evaluation or whether the criteria for SMC were met.  

First, it is important to set forth the relevant rating criteria.  Under Diagnostic Code 8515, a 60 percent evaluation may be assigned for complete paralysis of the median nerve of the minor extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  A 40 percent evaluation is assigned for incomplete paralysis of the median nerve of the minor extremity that is severe.  When moderate, a 20 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned. 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2012).   

Significantly, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a and Part 4, Code 8515 (2012).   

SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114 (West 2002 & West Supp. 2012); 38 C.F.R. § 3.350 (2012). SMC is payable at the (k) rate for, among other things, anatomical loss or loss of use of a hand as the result of service-connected disability. 38 U.S.C.A. § 1114(k).   

Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2); 4.63 (2012).

Here, the evidence in the one-year period prior to the August 26, 2009 date of claim consists primarily of VA treatment records and the results of an April 2009 VA examination.  The VA records, however, are focused on treatment for other disabilities, do not show a claw hand disability that approximates the 60 percent rating criteria, and do not show loss of use of the left hand.  In addition, the April 2009 VA examination did not reveal findings consistent with a 60 percent rating, nor did it include findings showing loss of use of the left hand.  For instance, while the report noted the Veteran's complaints of numbness and swelling in the left hand, a physical examination revealed only mild weakness in strength testing.  There was no atrophy.  While there was EMG evidence of severe carpal tunnel syndrome and x-ray evidence of degenerative osteoarthritis; however, on physical examination, the range of motion of the left hand was normal.  

In sum, while records subsequent to the August 26, 2009 claim revealed a worsening disability picture with left claw hand and loss of use, prior to such time the disability did not approximate the criteria for a 60 percent rating or for loss of use of the left hand.  As such, August 26, 2009, constitutes the earliest effective date permitted under law.  Accordingly, the Board finds that the criteria for an earlier effective date, either for the assignment of the 60 percent disability rating or for the assignment of SMC, have not been met.  





	(CONTINUED ON NEXT PAGE)

ORDER

An effective date earlier than August 26, 2009, for the assignment of a 60 percent disability rating for service-connected left claw hand is denied.  

An effective date earlier than August 26, 2009, for the grant of special monthly compensation (SMC) for the loss of use of the left hand is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


